Citation Nr: 9911182
Decision Date: 04/26/99	Archive Date: 06/24/99

DOCKET NO. 97-30 568               DATE APR 26, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Philadelphia, Pennsylvania

THE ISSUES

Entitlement to an increased rating for bilateral defective hearing,
evaluated 10 percent disabling.

Entitlement to an increased rating for tinnitus, evaluated 10
percent disabling.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The appellant had active military service from January 1969 to
November 1970.

An original claim for service connection for bilateral defective
hearing and tinnitus was received on November 22, 1994. Based on
the original claim, a regional office (RO) of the Department of
Veterans Affairs (VA) entered a decision in March 1995 denying
service connection for bilateral defective hearing and tinnitus.
The appellant was informed of that determination by letter dated
April 27, 1995, and he thereafter submitted a timely notice of
disagreement (NOD) in January 1996. He completed his appeal to the
Board of Veterans' Appeals (Board) as to the denials of service
connection for bilateral defective hearing and tinnitus, by a
statement submitted in March 1996.

A hearing was held before an RO hearing officer in April 1996. A
transcript of the hearing is of record.

The RO entered a rating decision in July 1997 granting service
connection for bilateral defective hearing and tinnitus. A
noncompensable evaluation was assigned for bilateral defective
hearing, effective November 22, 1994; a noncompensable evaluation
was assigned for tinnitus, also effective November 22, 1994. The
veteran submitted an NOD as to that rating decision in August 1997.
A statement of the case was issued in September 1997.

2

Thereafter, by a rating decision issued in August 1998, the RO
granted a 10 percent evaluation for bilateral defective hearing,
effective January 12, 1998; a noncompensable evaluation for that
disability from November 22, 1994 was confirmed and continued. In
addition, the RO granted a 10 percent evaluation for tinnitus,
effective November 22, 1994.

The assignment of 10 percent ratings for bilateral defective
hearing and for tinnitus represented less than a full grant of the
benefits sought, and the RO issued a supplemental statement of the
case (SSOC) as to these two issues. The veteran's representative,
in a statement in the appealed case, dated in November 1998,
continued to express disagreement with the ratings assigned for
bilateral defective hearing and for tinnitus.

FINDINGS OF FACT

1. The veteran has Level IV hearing in the right ear, and Level III
hearing in the left ear.

2. The veteran experiences persistent tinnitus as a result of
acoustic trauma.

CONCLUSIONS OF LAW

1. A rating in excess of 10 percent for bilateral defective hearing
is not warranted. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R.
4.85, Diagnostic Code 6101 (1998).

2. A rating in excess of 10 percent for tinnitus is not warranted.
38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.87a, Diagnostic
Code 6260 (1998).

- 3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran was afforded a VA examination of the ears in February
1995. He related that his hearing had been defective since the
1970's. He indicated that he also had intermittent tinnitus
bilaterally.

A VA audiological examination was performed in February 1995. The
veteran reported that he had experienced progressive bilateral
hearing loss. He indicated at he had been exposed to artillery fire
while in the military. He referred to a periodic, bilateral ringing
in the ears, occurring two to three times per week and lasting for
an average of five to ten minutes per episode. For the right ear,
pure tone thresholds were 5, 5, 5 and 25 decibels (dB), at 1,000,
2,000, 3,000 and 4,000 Hertz (Hz), respectively, for an average of
10 dB. For the left ear, pure tone thresholds were 5, 5, 5 and 10
dB, respectively, at the same frequencies, for an average of 6 0. 
Speech discrimination ability was 94 percent correct for the right
ear and 94 percent correct for the left ear. These results
correspond to level I hearing in the right ear and level I hearing
in the left ear. 38 C.F.R. 4.85, Diagnostic Code 6100 (1998). The
assessment was that the veteran's hearing was within normal limits
bilaterally.

A hearing was held before an RO hearing officer in April 1996. The
veteran testified that people informed him that he talked too loud
and that he turned the volume up too loud when he listened to
television. He also testified that he experienced episodes of
recurrent tinnitus.

The veteran was afforded an audiological examination by VA in
February 1997. He reported that he experienced a bilateral,
periodic ringing/buzzing tinnitus. He indicated that tinnitus
occurred about four times per week and lasted for an average 10 to
15 minutes per episode. For the right ear, pure tone thresholds
were 10, 10, and 40 dB, at 1,000, 2,000, 3,000 and 4,000 Hz,
respectively, for an average of

- 4 -

dB. For the left ear, pure tone thresholds were 10, 15, 15 and 25
dB, respectively, at the same frequencies, for an average of 16 dB.
Speech discrimination ability was 84 percent correct for the right
ear and 88 percent correct for the left ear. These results
correspond to level II hearing in the right ear and level II
hearing in the left ear. 38 C.F.R. 4.85, Diagnostic Code 6100
(1998). The assessment was that the veteran displayed hearing which
was within normal limits in the low to mid-frequencies, followed by
a mild, high frequency sensorineural hearing loss, greater in the
right ear than in the left ear.

The veteran provided a statement in October 1997, asserting that he
had a difficult time using a telephone because of hearing loss. He
also asserted that his tinnitus was becoming worse and that he
experienced tinnitus about 70 percent of the day. He described
tinnitus in terms of a siren going off in his head.

A VA audiological examination was performed on January 12, 1998.
The veteran related that he had experienced noise exposure from
weapons firing and combat duty during service. He referred to
current hearing loss and tinnitus. For the right ear, pure tone
thresholds were 30, 35, 40 and 50 Db, at 1,000, 2,000, 3,000 and
4,000 Hz, respectively, for an average of 39 dB. For the left ear,
pure tone thresholds were 30, 25, 30 and 35 dB, respectively, at
the same frequencies, for an average of 30 dB. Speech
discrimination ability was 70 percent correct for the right ear and
76 percent correct for the left ear. These results correspond to
level IV hearing in the right ear and level III hearing in the left
ear. 38 C.F.R. 4.85, Diagnostic Code 6101 (1998). The assessment
was sensorineural hearing loss bilaterally.

II. Legal Analysis

In general, disability evaluations are assigned by applying a
schedule of ratings which represent, as far as can be determined,
the average impairment of earning capacity. 38 U.S.C.A. 1155 (West
1991); 38 C.F.R. 4.1 (1998). Separate diagnostic codes identify the
various disabilities and the criteria that must be met for specific
ratings.

Evaluations of bilateral defective hearing range from
noncompensable to 100 percent based on organic impairment of
hearing acuity as measured by the results of controlled speech
discrimination tests together with the average hearing threshold
level as measured by pure tone audiometry tests in the frequencies
1,000, 2,000, 3,, 300 and 4,000 cycles per second. To evaluate the
degree of disability from service-connected bilateral defective
hearing, the revised rating schedule establishes 11 auditory acuity
levels designated from level I for essentially normal hearing
acuity through level XI for profound deafness. 38 C.F.R. 4.85 and
Part 4, Diagnostic Codes 6100 to 6110 (1998).

A 10 percent rating is warranted for tinnitus, if persistent, as a
symptom of head injury, concussion or acoustic trauma. 38 C.F.R.
4.87a, Diagnostic Code 6260 (1998).

With respect to bilateral defective hearing, the results of VA
audiological examinations in February 1995 and February 1997 did
not support assignment of a compensable evaluation. A loss of
bilateral hearing acuity of sufficient degree to support assignment
of a 10 percent evaluation was first demonstrated on the VA
audiological examination performed on January 12, 1998.

With respect to tinnitus, the evidence indicates that tinnitus is
attributable to acoustic trauma in service. The veteran provided
testimony and statements, which the Board finds credible, that he
experiences ringing in the ears as a persistent phenomenon further,
that persistent tinnitus has been present since November 22, 1994,
the date of receipt of the original claim for service connection
for tinnitus. The currently assigned 10 percent schedular rating
contemplates persistent tinnitus stemming from acoustic trauma.

The 10 percent rating now assigned for tinnitus is the maximum
schedular evaluation available for that disability. Neither the
appellant nor his representative has raised the matter of
entitlement to a higher rating, on an extraschedular basis, for
tinnitus. Governing criteria provide for the assignment of an
extraschedular

rating in an exceptional case where a schedular rating cannot
adequately reflect the level of impairment from a particular
disability. 38 C.F.R. 3.321 (b) (1998). The basis for such a rating
is an exceptional or unusual disability picture, with such related
factors as frequent periods of hospitalization or marked
interference with employment, as to render impractical the
application of the regular schedular standards.

In this case, the RO has not adjudicated the issue of an
extraschedular rating for tinnitus, and the Board is precluded from
addressing this matter in the first instance. Floyd v. Brown, 9
Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 157 (1996). The
appellant, of course, may raise the issue of an increased rating on
an extraschedular basis for tinnitus at the RO.

As to bilateral defective hearing, the RO granted a 10 percent
rating for that disability, effective January 12, 1998, which the
RO noted was the date of a VA examination which first demonstrated
a worsening of the disability. A noncompensable rating had been
assigned, effective from November 22, 1994, the date of receipt of
the claim for service connection for hearing loss, which is the
date which marks the beginning of the appeal period. Here, the RO
has, in fact, assigned "staged" ratings for bilateral defective
hearing. As to tinnitus, the RO ultimately granted a 10 percent
rating for that disability, retroactive to the November 22, 1994,
the date of receipt of the claim for tinnitus, and, as with the
hearing loss claim, the date which marks the beginning of the
appeal period.

The Board has reviewed the entire record and concurs with the RO
that the noncompensible rating assigned for bilateral defective
hearing reflects the most disabling this disorder had been during
the time frame from November 22, 1994 through January 11, 1998;
further, that the 10 percent rating assigned by the RO for
bilateral defective hearing from January 12, 1998, reflects the
most disabling the condition has been since that date. Thus, the
Board concludes that the RO correctly assigned staged ratings for
bilateral defective hearing, and that the ratings assigned reflect
the most disabling levels of that disorder since the beginning of
the appeal period. Further, the Board has reviewed the entire
record and finds that the 10

- 7 -

percent rating assigned by the RO for tinnitus, retroactive to
November 22, 1994, reflects the most disabling this disorder has
been since that beginning of the appeal period. Thus, the Board
concludes that a staged rating for that disorder is not warranted.
Fenderson v. West, 12 Vet. App. 119 (1999).

ORDER

Entitlement to an increased rating for bilateral defective hearing
is denied.

Entitlement to an increased rating for tinnitus is denied.

BRUCE E. HYMAN 
Member, Board of Veterans' Appeals

